Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 and 21-24 allowed.
Referring to claim 1, the prior art of record alone or in combination fail to disclose a reconfigurable suture needle comprising: inter alia, a joint interconnecting a distal end of said curved proximal section and a proximal end of said curved distal section, wherein said joint enables said curved proximal section and said curved distal section to rotate relative to one another about an axis that passes through said adjacent to said joint for transforming said elongated body between a first configuration having a higher profile and a second configuration having a lower profile.
 Referring to claim 10, the prior art of record alone or in combination fail to disclose a reconfigurable suture needle comprising: inter alia, a joint interconnecting a distal end of said curved proximal section and a proximal end of said curved distal section for enabling said curved proximal and distal sections to rotate relative to one another between a first configuration having a higher profile and a second configuration having a lower profile; wherein said elongated body has a semi-circular shape when in the first configuration and a wave shape when in the second configuration.
Referring to claim 21, the prior art of record alone or in combination fail to disclose a reconfigurable suture needle comprising: inter alia, a joint interconnecting a distal end of said curved proximal section and a proximal end of said curved distal 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TUAN V NGUYEN/           Primary Examiner, Art Unit 3771